Order entered October 24, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01047-CV

                             EDDY'S MOTORS, LLC, Appellant

                                               V.

     SANTANDER CONSUMER USA, INC. D/B/A CHRYSLER CAPITAL, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-14698

                                           ORDER
       By letter dated October 3, 2017, court reporter Thu Bui informed the Court appellant has

failed to pay the reporter’s fee. That same day, we directed appellant to file, within ten days,

written verification it had paid or made arrangements to pay the fee. We cautioned appellant that

failure to comply could result in the appeal being submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c). To date, however, appellant has not complied. Accordingly, we

ORDER the appeal submitted without the reporter’s record. See id. As the clerk’s record has

been filed, we ORDER appellant to file its brief no later than November 27, 2017.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE